***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
   STATE OF CONNECTICUT v. DONALD BROWN
                 (AC 41745)
                       Prescott, Moll and Harper, Js.

                                  Syllabus

Convicted, after a jury trial, of the crime of assault in the first degree in
   connection with an altercation during which the defendant shot R, the
   defendant appealed to this court. Held that the state produced sufficient
   evidence to disprove the defendant’s theory of self-defense beyond a
   reasonable doubt; the jury was free to credit R’s testimony that the
   defendant was acting in an aggressive manner and threatening him and
   that he did not advance toward the defendant, which contradicted the
   defendant’s version of events, and the jury reasonably could have con-
   cluded that the defendant’s fear of death or great bodily harm was
   unreasonable; moreover, even if the jury determined that the defendant
   reasonably believed that deadly physical force or great bodily harm was
   going to be inflicted on him, the jury reasonably could have concluded
   that the defendant did not subjectively believe that deadly force was
   necessary to repel R’s alleged attack because, although the defendant
   presented evidence of R’s reputation for violence, the jury was free to
   discredit the defendant’s evidence; furthermore, even if the jury con-
   cluded that the defendant did subjectively believe that deadly force was
   necessary to repel the perceived attack, the jury reasonably could have
   concluded that this belief was unreasonable as there was evidence
   presented that the altercation between the defendant and R inside the
   defendant’s motor vehicle prior to the shooting never escalated beyond
   a shoving match, and R testified that, on exiting the vehicle, he intended
   to return to the house and was not charging at the defendant.
            Argued March 3—officially released June 30, 2020

                            Procedural History

   Information charging the defendant with two counts
of the crime of assault in the first degree, brought to
the Superior Court in the judicial district of Hartford
and tried to the jury before D’Addabbo, J.; verdict of
guilty of one count of assault in the first degree; there-
after, the court, D’Addabbo, J., denied the defendant’s
motions for judgment notwithstanding the verdict and
for a new trial, and rendered judgment in accordance
with the verdict, from which the defendant appealed
to this court. Affirmed.
  Robert L. O’Brien, assigned counsel, with whom, on
the brief, was William A. Adsit, assigned counsel, for
the appellant (defendant).
  Nancy L. Chupak, senior assistant state’s attorney,
with whom, on the brief, were Gail Hardy, state’s attor-
ney, and Robin Krawczyk, senior assistant state’s attor-
ney, for the appellee (state).
                           Opinion

   HARPER, J. The defendant, Donald Brown, appeals
from the judgment of conviction, rendered after a jury
trial, of assault in the first degree in violation of General
Statutes § 53a-59 (a) (5).1 On appeal, the defendant
claims that the evidence was insufficient to disprove
beyond a reasonable doubt his asserted justification of
self-defense and, accordingly, that he is entitled to a
judgment of acquittal. We affirm the judgment of the
trial court.
  The jury reasonably could have found the following
facts. In 2005, the defendant purchased real property
located at 131 Hebron Street in Hartford (property),
and rented the property to his aunt, who died in 2014.
Following her death, the defendant continued using the
property as a rental property and, as such, rented the
property to his cousin’s daughter, Qeyonna Reid (Qey-
onna), and her husband, the complaining witness, Las-
celles Reid (Reid). The defendant had given Qeyonna
and Reid permission to renovate the property, with the
understanding that they were to move into the property
once the renovations were completed.
    On April 24, 2015, the defendant drove his vehicle to
the property. The defendant backed his vehicle into the
driveway, exited the vehicle, entered the property, and
proceeded to walk around the inside, observing the
remodeling work that Reid had begun. The defendant
was aware of the state of the renovations prior to his
visit. The defendant had agreed to allow the couple
only to paint the interior of the property and, conse-
quently, felt Reid had rendered the property ‘‘unlivable’’
by gutting its interior. Accordingly, the defendant
decided that he would express his discontent with Reid
in private and, subsequently, invited Reid outside. The
men entered the defendant’s vehicle, which was in the
driveway. Reid sat in the passenger seat, and the defen-
dant sat in the driver’s seat. The defendant began
explaining to Reid that he was upset with the renovation
work being done. While speaking to Reid, the defendant
gestured with his hand in a pointing fashion close to
Reid’s face. Reid responded by swatting the defendant’s
finger away and blocking his subsequent attempts to
gesture in such a way. As a result, a struggle ensued,
with both men pushing and shoving each other inside
the vehicle. During the encounter, the defendant was
pinned against the A-frame of the car door as both
men were ‘‘grabb[ing] each other’s clothing.’’ When the
struggle ended, the defendant exited the vehicle and
moved to the rear side of the vehicle. A few seconds
later, Reid exited the passenger side of the vehicle and
turned to find that the defendant—now also on the
passenger side—was holding a gun pointed in his direc-
tion.2 Reid asked the defendant, ‘‘what now, you’re
going to shoot me?’’ to which the defendant replied,
‘‘I’ll eff you up L.R. I’ll kill you.’’ The defendant then
shot Reid one time in the abdomen. Reid fell to the
ground and asked the defendant to call for help. The
defendant approached a nearby stranger walking along
the road and borrowed his cell phone to call 911.
  After arriving at the property, the police secured the
scene and observed, among other things, the defendant
standing against the curb in the street. The defendant
directed the responding officers to his firearm, which
he had laid in the grass, and told them that he had
shot Reid. The police then secured the firearm. The
defendant told the police that he was unharmed, and
they did not observe any injuries to him beyond a limp
he had acquired from a prior work related injury.
   The first responders also observed Reid lying on the
ground and began treating him immediately before
transporting him to Saint Francis Hospital and Medical
Center for surgery. Reid suffered permanent injuries to
his right leg.
  Later, when the lead investigator, Detective Dennis
DeMatteo, arrived at the scene, he spoke briefly with
the responding officers and with the defendant, who
had been placed in the back of a patrol cruiser. The
defendant agreed to be transported to the Hartford
police station to be interviewed. DeMatteo interviewed
the defendant, who was not under arrest, for approxi-
mately two hours and forty-five minutes, during which
time the defendant made, reviewed, and signed his for-
mal statement describing the events that had occurred.
   During his interview, the defendant told DeMatteo
that once the struggle in the vehicle had ended, he
exited the vehicle and began walking toward the front
of the vehicle, at which time Reid also exited the vehicle.
The defendant then began to retreat toward the rear of
the vehicle. The defendant told DeMatteo that, during
his retreat, he pulled out his gun out of fear ‘‘due to
his [work related] injuries and the size of . . . Reid.’’
He then moved to the passenger side of the vehicle and
shot him. The defendant did not report to the police
that he had suffered any injuries during the altercation
and declined medical treatment at that time. DeMatteo
did not witness any injuries to the defendant during the
interview. After concluding the interview, the defendant
allowed the police to transport him back to the property
and to take photographs of his vehicle, which, at that
time, still had the key in its ignition.
   DeMatteo interviewed Reid on April 27, and again on
April 29, 2015. After evaluating both versions of events
that he had received from Reid and the defendant, and
after viewing the physical evidence at the scene, DeMat-
teo applied for an arrest warrant and, subsequently,
arrested the defendant on May 14, 2015.
  On May 14, 2015, the defendant was charged by long
form information with one count of assault in the first
degree pursuant to § 53a-59 (a) (5) and one count of
assault in the first degree pursuant to § 53a-59 (a) (3).
On November 8, 2017, after a trial, the jury returned a
verdict of guilty on the charge of assault in the first
degree pursuant to § 53a-59 (a) (5). Subsequently, the
defendant filed posttrial motions for a judgment of
acquittal notwithstanding the verdict and for a new trial.
These motions were denied by the court, D’Addabbo,
J., on January 5 and 9, 2018, respectively. The defendant
was thereafter sentenced to fourteen years of imprison-
ment, execution suspended after seven years, followed
by five years of probation. This appeal followed. Addi-
tional facts will be set forth as necessary.
   On appeal, the defendant claims that there was insuf-
ficient evidence at trial to satisfy the state’s burden to
disprove his claim of self-defense as a justification for
his use of deadly force as set forth in General Statutes
§ 53a-19 (a). Among other things, § 53a-19 (a) looks to
the reasonableness of the fear of the person claiming
self-defense and the necessity of the use of deadly
force.3 In response, the state argues that it disproved the
defendant’s claim of self-defense beyond a reasonable
doubt.4 We agree with the state that the evidence was
sufficient to disprove the defendant’s claim of self-
defense beyond a reasonable doubt.
   We first set forth our standard of review. ‘‘On appeal,
the standard for reviewing sufficiency claims in con-
junction with a justification offered by the defense is
the same standard used when examining claims of insuf-
ficiency of the evidence. . . . In reviewing a suffi-
ciency of the evidence claim, we apply a two part test.
First, we construe the evidence in the light most favor-
able to sustaining the verdict. Second, we determine
whether upon the facts so construed and the inferences
reasonably drawn therefrom the [jury] reasonably could
have concluded that the cumulative force of the evi-
dence established guilt beyond a reasonable doubt
. . . . This court cannot substitute its own judgment
for that of the jury if there is sufficient evidence to
support the jury’s verdict. . . . Moreover, we do not
ask whether there is a reasonable view of the evidence
that would support a reasonable hypothesis of inno-
cence. We ask, instead, whether there is a reasonable
view of the evidence that supports the jury’s verdict
of guilty.’’ (Citations omitted; internal quotation marks
omitted.) State v. Revels, 313 Conn. 762, 778, 99 A.3d
1130 (2014), cert. denied,       U.S. , 135 S. Ct. 1451,
191 L. Ed. 2d 404 (2015).
   ‘‘The rules governing the respective burdens borne
by the defendant and the state on the justification of
self-defense are grounded in the fact that [u]nder our
Penal Code, self-defense, as defined in . . . § 53a-19
(a) . . . is a defense, rather than an affirmative
defense. See General Statutes § 53a-16. Whereas an
affirmative defense requires the defendant to establish
his claim by a preponderance of the evidence, a properly
raised defense places the burden on the state to dis-
prove the defendant’s claim beyond a reasonable doubt.
See General Statutes § 53a-12. Consequently, a defen-
dant has no burden of persuasion for a claim of self-
defense; he has only a burden of production. That is,
he merely is required to introduce sufficient evidence
to warrant presenting his claim of self-defense to the
jury . . . . Once the defendant has done so, it becomes
the state’s burden to disprove the defense beyond a
reasonable doubt.’’ (Emphasis omitted; internal quota-
tion marks omitted.) State v. Alicea, 191 Conn. App.
421, 446–47, 215 A.3d 184, cert. granted on other
grounds, 333 Conn. 937, 219 A.3d 373 (2019).
   ‘‘Whether the defense of the justified use of force,
properly raised at trial, has been disproved by the state
is a question of fact for the jury, to be determined
from all the evidence in the case and the reasonable
inferences drawn from that evidence. . . . As long as
the evidence presented at trial was sufficient to allow
the jury reasonably to conclude that the state had met
its burden of persuasion, the verdict will be sustained.’’
(Internal quotation marks omitted.) State v. Pranckus,
75 Conn. App. 80, 85–86, 815 A.2d 678, cert. denied, 263
Conn. 905, 819 A.2d 840 (2003).
  Our Supreme Court has interpreted § 53a-19 (a) to
mean that ‘‘a person may justifiably use deadly physical
force in self-defense only if he reasonably believes both
that (1) his attacker is using or about to use deadly
physical force against him, or is inflicting or about to
inflict great bodily harm, and (2) that deadly physical
force is necessary to repel such attack.’’ (Emphasis in
original.) State v. Prioleau, 235 Conn. 274, 285–86, 664
A.2d 743 (1995).
   The defendant argues that his self-defense claim did
not depend on credibility determinations by the jury
because the facts at trial were undisputed. In response,
the state argues that the jury was permitted to make
credibility determinations in arriving at its verdict
because material facts presented by both sides at trial
were in dispute. We note at the outset that, contrary
to the defendant’s assertion, the trial evidence pre-
sented by both parties undeniably contains contradic-
tions and disputes that the jury was entitled to evaluate
and credit accordingly. ‘‘[T]he [jury] is free to juxtapose
conflicting versions of events and determine which is
more credible. . . . It is the [jury’s] exclusive province
to weigh the conflicting evidence and to determine the
credibility of witnesses. . . . The [jury] can . . .
decide what—all, none, or some—of a witness’ testi-
mony to accept or reject.’’ (Internal quotation marks
omitted.) State v. Marsala, 44 Conn. App. 84, 96, 688
A.2d 336, cert. denied, 240 Conn. 912, 690 A.2d 400
(1997). Importantly, the evidence relevant to both the
reasonableness of the defendant’s fear and the necessity
of deadly force consisted of contradictory testimony
regarding a number of key facts. Specifically, the jury
was free to evaluate disputed facts concerning the
defendant’s actions and demeanor inside the vehicle,
as well as what ensued once the men exited the vehicle.
   With respect to the events inside the vehicle, Reid
testified that he engaged the defendant physically only
when the defendant began pointing his finger in close
proximity to Reid’s face. Reid further testified that the
defendant was as equally involved in the physical alter-
cation as he had been. The defendant testified that Reid
was the initial aggressor and that Reid forcefully hit
the defendant in the head and pushed him against the
driver’s side door frame. The defendant presented evi-
dence, through the testimony of Detective Candace
Hendrix, that the water bottle in the center console of
the front seat was tilted toward the driver’s side, as if
it were pushed that way by Reid’s directional force
during the struggle.
   With respect to the events that occurred once the
men had exited the vehicle, the defendant testified that
he had exited the vehicle and leaned against the driver’s
side while Reid was still in the vehicle. The defendant
testified that when he saw Reid exit the vehicle and
begin to move toward its rear, he moved to the front
of the vehicle in an attempt to put the car between
himself and Reid. The defendant also testified that, prior
to discharging his weapon, Reid was chasing him and
threatening to kill him. Reid, however, testified that he
had exited the vehicle with the intent of going inside
to retrieve his young nephew, whom he had been caring
for that afternoon, when he turned around and was
immediately faced with the defendant pointing a gun
in his direction. Reid testified that the defendant told
him, ‘‘I’ll eff you up L.R. I’ll kill you,’’ and that the
defendant immediately shot him. Reid also testified
that, while he was lying on the ground after being shot,
the defendant told him that if he moved he would ‘‘blow
[his] head off.’’ The defendant testified that, prior to
shooting Reid, he only warned him to stay back but
Reid continued to move toward him. The testimonies
of Reid and the defendant were clearly in dispute and,
as such, were subject to the credibility determinations
of the jury.
   In addition, at trial, the defendant was cross-exam-
ined about contradictions between his testimony on the
stand and statements he made in his official police
statement, as well as to DeMatteo during his police
interview.5 When questioned about these contradic-
tions, the defendant testified that the discrepancies
were the result of his being ‘‘numb’’ and ‘‘in shock’’
from the events when he was interviewed. Regarding
his statement, he testified that he had ‘‘breezed through’’
giving and reviewing the statement and opined that he
‘‘[didn’t] know if things were [clear] at that time’’ for
him because he was in a daze. The state impeached the
defendant’s credibility with the testimony of DeMatteo,
who testified that the defendant never appeared dazed,
confused, or in shock during his interview. DeMatteo
also detailed the thorough process of, and the defen-
dant’s compliance in, giving his statement. ‘‘It is funda-
mental that for the purpose of impeaching the credibil-
ity of his testimony, a witness may be cross-examined as
to statements made out of court or in other proceedings
which contradict those made upon direct examination.
. . . This is based on the notion that talking one way
on the stand, and another way previously, raises a doubt
as to the truthfulness of both statements. . . . The pur-
pose of impeachment is to undermine the credibility
of a witness so that the trier will disbelieve him and
disregard his testimony.’’ (Citation omitted; internal
quotation marks omitted.) State v. Valentine, 240 Conn.
395, 411, 692 A.2d 727 (1997).
  In assessing the defendant’s claim on appeal, we are
mindful of our standard of review, which instructs us
to consider only whether there is a reasonable view of
the evidence that would support the jury’s verdict and
not whether there exists an alternative reasonable view
that would support a not guilty verdict. See State v.
Leniart, 166 Conn. App. 142, 170, 140 A.3d 1026 (2016),
rev’d in part on other grounds, 333 Conn. 88, 215 A.3d
1104 (2019). Additionally, ‘‘[t]his court must defer to
the jury’s assessment of the credibility of the witnesses
based on its firsthand observation of their conduct,
demeanor and attitude.’’ (Internal quotation marks
omitted.) State v. Outlaw, 108 Conn. App. 772, 779–80,
949 A.2d 544, cert. denied, 289 Conn. 915, 957 A.2d
880 (2008).
   The defendant’s claim is that he was justified in using
deadly force because he was defending himself against
an aggressor, Reid, whom he feared would seriously
injure or kill him as a result of their altercation. At
trial, however, the jury was provided with evidence that
contradicted the defendant’s claim of Reid’s aggressive-
ness and called into question the reasonableness of the
defendant’s fear and the necessity of his use of deadly
force. In particular, the jury was presented with conflict-
ing testimony by Reid, who testified that the defendant
was acting in an aggressive manner and threatening
him, and that he did not advance toward the defendant
outside the vehicle in the way the defendant claims he
had. The jury, presented with two versions of the events,
was free to credit Reid’s description of the altercation.
Accordingly, we conclude that the jury reasonably
could have determined, on the basis of the evidence
and its credibility assessments, that the defendant’s fear
of death or great bodily harm was unreasonable.
  Even if we were to find that the jury determined that
the defendant reasonably believed that deadly physical
force or great bodily harm was going to be used or
inflicted on him, we conclude that the jury had sufficient
evidence reasonably to find that the defendant’s use of
deadly force was unnecessary under the circumstances.
‘‘We repeatedly have indicated that the test a jury must
apply in analyzing the second requirement, i.e., that
the defendant reasonably believed that deadly force, as
opposed to some lesser degree of force, was necessary
to repel the victim’s alleged attack, is a subjective-objec-
tive one. The jury must view the situation from the
perspective of the defendant. Section 53a-19 (a)
requires, however, that the defendant’s belief ultimately
must be found to be reasonable.’’ (Internal quotation
marks omitted.) State v. Pranckus, supra, 75 Conn.
App. 90.
  The subjective-objective inquiry ‘‘requires that the
jury make two separate affirmative determinations in
order for the defendant’s claim of self-defense to suc-
ceed. First, the jury must determine whether, on the
basis of all of the evidence presented, the defendant in
fact had believed that he had needed to use deadly
physical force, as opposed to some lesser degree of
force, in order to repel the victim’s alleged attack. . . .
   ‘‘If the jury determines that the defendant had not
believed that he had needed to employ deadly physical
force to repel the victim’s attack, the jury’s inquiry ends,
and the defendant’s self-defense claim must fail. If, how-
ever, the jury determines that the defendant in fact had
believed that the use of deadly force was necessary,
the jury must make a further determination as to
whether that belief was reasonable, from the perspec-
tive of a reasonable person in the defendant’s circum-
stances.’’ (Emphasis in original; internal quotation
marks omitted.) State v. Scarpiello, 40 Conn. App. 189,
206–207, 670 A.2d 856, cert. denied, 236 Conn. 921, 674
A.2d 1327 (1996).
   The defendant presented evidence of Reid’s reputa-
tion for violence through the testimony of Reid’s cousin,
Natasha Baldwin, as well as through his own testimony.
Baldwin testified that Reid ‘‘has a violent temper. That
includes physical violence toward others, family mem-
bers, friends.’’ The defendant testified that he felt that
deadly force was required to repel Reid’s attack because
of Reid’s size and aggressiveness. The defendant
described Reid’s reputation in the community as being
‘‘[h]ot tempered, fight you on a drop of a dime, just a
very unsavory person.’’ Despite all of this, the jury was
free to discredit the defendant’s evidence and testimony
on the basis of its credibility determinations in light of
the other evidence admitted during trial. Particularly,
Reid’s testimony that he did not intend on continuing
the fight outside the vehicle, and that he believed
‘‘[c]ooler heads prevail’’ could persuade a jury to disbe-
lieve the defendant’s claims about Reid’s temper. On
that basis, the jury reasonably could have concluded
that the defendant did not subjectively believe that
deadly force was necessary to repel Reid’s alleged
attack.
   Even if the jury had concluded that the defendant
did subjectively believe deadly force was necessary to
repel the perceived attack by Reid, we conclude that
the jury could reasonably have concluded that that sub-
jective belief was objectively unreasonable. As pre-
viously noted, the evidence at trial revealed that the
altercation between the defendant and Reid inside the
vehicle never escalated beyond a shoving match. Fur-
ther, Reid testified that he had no knowledge of the
defendant’s weapon, nor does the evidence reveal that
Reid had any weapon of his own. Finally, Reid testified
that, on exiting the car, he had intended to return to
the house to retrieve his nephew and was not charging
at the defendant. On the basis of this evidence, the jury
reasonably could conclude that even if the defendant
subjectively believed deadly force was necessary to
repel Reid’s attack, that belief was an unreasonable one.
   Accordingly, we conclude that the jury had before
it sufficient evidence to determine that the state had
disproved the defendant’s asserted justification of self-
defense beyond a reasonable doubt.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-59 (a) provides in relevant part: ‘‘A person is
guilty of assault in the first degree when . . . (5) with intent to cause
physical injury to another person, he causes such injury to such person or
to a third person by means of the discharge of a firearm.’’
   Count two of the long form information also charged the defendant with
assault in the first degree in violation of § 53a-59 (a) (3). The court instructed
the jury that the state had charged the counts in the alternative, that it could
not find the defendant guilty of both counts, and that it should proceed to
count two only if it found the defendant not guilty on count one. Because
the jury found the defendant guilty of count one, alleging intentional conduct,
it did not return a verdict on the second count alleging reckless conduct.
   2
     The weapon the defendant used was a Sig Sauer P228 nine millimeter
semiautomatic pistol. The defendant had a permit to carry the pistol, which
was registered to him, at the time of the incident.
   3
     General Statutes § 53a-19 (a) provides: ‘‘Except as provided in subsec-
tions (b) and (c) of this section, a person is justified in using reasonable
physical force upon another person to defend himself or a third person
from what he reasonably believes to be the use or imminent use of physical
force, and he may use such degree of force which he reasonably believes
to be necessary for such purpose; except that deadly physical force may
not be used unless the actor reasonably believes that such other person is
(1) using or about to use deadly physical force, or (2) inflicting or about to
inflict great bodily harm.’’
   4
     The state further argues, in the alternative, that it disproved the defen-
dant’s claim of self-defense beyond a reasonable doubt under § 53a-19 (b),
which imposes a duty to retreat on the person claiming self-defense. See
General Statutes § 53a-19 (b). Because we conclude that the state proffered
sufficient evidence to disprove the defendant’s claim of self-defense under
§ 53a-19 (a) beyond a reasonable doubt, we do not address the state’s
alternative ground for affirmance.
   5
     The defendant’s official police statement and the video recording of his
police interview were not entered into evidence, but were testified to by
DeMatteo on direct examination during the state’s case-in-chief, and by the
defendant on cross-examination during the defense’s case-in-chief.
   With regard to the interview, DeMatteo testified that the defendant said
he did not feel any pain when Reid had him pressed against the door frame.
On the witness stand, however, the defendant testified both that he had
suffered injuries and that he had told the police about them that day. Addi-
tionally, in his statement, he said that, leading up to the encounter, he was
upset with Reid because he was losing money on the property due to Reid’s
renovations. At trial, he testified that he was not upset with Reid for those
reasons when he initiated the conversation with Reid.